number release date index numbers control number tam-148232-01 cc fip internal_revenue_service national_office technical_advice_memorandum date legend taxpayer taxpayer’s address taxpayer’s e i n program b on date a technical_advice_memorandum tam hereinafter the tam was issued concerning taxpayer we have reconsidered the conclusion of that tam with respect to program b that taxpayer became the owner of stripped coupons within the meaning of sec_1286 of the internal_revenue_code under the analysis of revrul_91_46 as a result of that reconsideration we have concluded that taxpayer did not become the owner of stripped coupons under sec_1286 a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
